AMENDMENT TO FIRST KF LOAN AGREEMENT, SECOND KF LOAN AGREEMENT AND KF BRIDGE
LOAN AGREEMENT







THIS AMENDMENT AGREEMENT is dated effective this 8th day of January, 2016




BETWEEN:

TRITON EMISSION SOLUTIONS INC., a corporation formed under the laws of the State
of Delaware with an address located at 151 San Francisco Street, Suite 201, San
Juan, Puerto Rico 00901




(hereinafter called the "Company")

OF THE FIRST PART

AND:

KF BUSINESS VENTURES, LP,  a limited partnership formed under the laws of the
State of California with an address located at 10866 Wilshire Boulevard, Suite
1500, Los Angeles, California 90024




(hereinafter called the "Lender")

OF THE SECOND PART




WHEREAS:




A.

The Company and the Lender are parties to that certain Loan Agreement dated as
of January 15, 2014, as amended by Amendment No. 1 to the Loan Agreement dated
March 10, 2014, as further amended by Amendment No. 2 to the Loan Agreement
dated July 29, 2014, between the Company and the Lender (as amended, the “First
KF Loan Agreement”);

B.

The Company and the Lender are further parties to that certain Loan Agreement
dated as of July 28, 2014, between the Company and the Lender (the “Second KF
Loan Agreement”);

C.

The Company and the Lender are further parties to that certain Loan Agreement
dated as of August 31, 2015, between the Company and the Lender (the “KF Bridge
Loan Agreement”);

D.

The Company and the Lender wish to enter into a third loan agreement (the “Third
KF Loan Agreement”) whereby the Lender will lend to the Company, and the Company
will borrow from the Lender, the additional aggregate sum of $1,500,000 on the
terms and subject to the conditions set out in the Third KF Loan Agreement;  

E.

It is a condition precedent to Lender’s obligations to make advances under the
Third KF Loan Agreement that the Company and the Lender enter into this
Amendment Agreement to amend certain terms of the First KF Loan Agreement, the
Second KF Loan Agreement and the KF Bridge Loan Agreement,







NOW THEREFORE THIS AGREEMENT WITNESSES THAT for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
mutually covenant and agree as follows:




1.

Unless otherwise defined in this Amendment Agreement, capitalized terms used
herein and in the recitals hereto shall have the meanings set forth in the Third
KF Loan Agreement.

2.

The parties agree that the Existing KF Loan Documents, and each of them to the
extent necessary, shall be, and hereby are, amended to provide as follows:





Page 1 of 3




--------------------------------------------------------------------------------




a.

The KF Bridge Loan Agreement, shall be amended to provide as follows:

i.

The entire principal sum outstanding under the KF Bridge Loan Agreement and all
accrued and unpaid interest thereon shall become immediately due and payable
without demand therefor on  December 31, 2016; and

ii.

The Company may not prepay any of the outstanding principal sum under the KF
Bridge Loan or any accrued and unpaid interest thereon, in whole or in part, at
any time prior to December 31, 2016, without prior written consent of the
Lender.

b.

The First KF Loan Agreement and the Second KF Loan Agreement shall be amended to
provide as follows:

i.

The occurrence of an “Event of Default” under the Third KF Loan Agreement shall
constitute an Event of Default under the First KF Loan Agreement and the Second
KF Loan Agreement and the Existing KF Loan Documents issued thereunder;

ii.

The exercise price for the Existing KF Loan Warrants and the Third Additional
Warrants (as that term is defined in the First KF Loan Agreement and the Second
KF Loan Agreement) is hereby reduced to Ten Cents ($0.10) per share of Common
Stock, subject to adjustment as provided for in the Existing KF Loan Warrants;

iii.

The expiration date for the Existing KF Loan Warrants is hereby extended to 5:00
P.M. Pacific Time on January 15, 2021;

3.

The Company hereby exercises its right to extend the maturity date of the loans
under the First KF Loan Agreement and the Second KF Loan Agreement to January
15, 2017 pursuant to the terms and conditions thereof.  Upon execution of this
Amendment Agreement by the parties hereto, the Company shall issue to the Lender
warrants to purchase up to 2,531,652 shares of Common Stock (representing the
Third Additional Warrants issuable pursuant to the First KF Loan Agreement and
the Second KF Loan Agreement) at any time and from time to time during the
period ending at 5:00 P.M. Pacific Time on September 1, 2021 at the exercise
price set forth in Section 2.b.ii of this Amendment Agreement.

4.

Upon execution of this Amendment Agreement by the parties hereto, the Lender
will surrender to the Company, for cancellation, the original KF Bridge Note (or
a certificate of the Lender confirming to the Company that such original KF
Bridge Note was not received by the Lender or was subsequently lost or
destroyed, and in either case that the Lender has not assigned, negotiated or
otherwise disposed of or transferred the KF Bridge Note) and, upon receipt of
the original KF Bridge Note (or such certificate, as the case may be), the
Company shall issue to the Lender a new promissory note containing the amended
terms of the KF Bridge Loan Agreement as set forth in Section 2.a of this
Amendment Agreement.

5.

Upon execution of this Amendment Agreement by the parties hereto, the Lender may
surrender to the Company, for cancellation, the Existing KF Loan Warrants and,
upon receipt of the Existing KF Loan Warrants, the Company shall issue to the
Lender new warrant certificates representing the Existing KF Loan Warrants and
the amended terms and conditions set forth in this Amendment Agreement and all
prior amendment agreements to the Existing KF Loan Documents.

6.

Except as modified by this Amendment Agreement, the Existing KF Loan Documents
 remain in full force and effect in accordance with their respective terms, and
are hereby ratified and confirmed in all respect by the Company and the Lender.





Page 2 of 3




--------------------------------------------------------------------------------




7.

This Amendment Agreement may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterpart have been signed by each party hereto and delivered to the other
parties.

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.




Triton Emission Solutions Inc.







By:  /s/ Anders Aasen

Name: Anders Aasen

Title: CEO

 

KF Business Ventures, LP




By:  Kopple Financial, Inc.,

Its General Partner




/s/ Robert C. Kopple

By: Robert C. Kopple, Its President

























































































Page 3 of 3


